Title: To Benjamin Franklin from the Chevalier de la Pleignière, 8 March 1778
From: La Pleignière, ——, chevalier de
To: Franklin, Benjamin


This is the first letter in the volume that offers services; the writer apparently hopes that Paris is full of young Americans eager to learn equitation. On April 2 Delaire, in La Rochelle, makes a similar suggestion; it is addressed to Silas Deane, but came to Franklin and is among his papers. The writer has had business setbacks but remains in good standing; his education has familiarized him with the theory of trade, and travel and residence abroad have taught him several languages, particularly English (though he writes in French). La Rochelle is an excellent place for commercial schooling, less famous than other ports but for that reason “moins contagieuse pour les moeurs,” and its French is unaccented. The province of Saintonge has helped to populate New England, as witness the name of Faneuil for the New York council chamber. Descendants of these families would gladly profit from the happy turn of events to get an education in their ancestral home. Will Deane not become a patron of his school, and recommend it to American parents?
On the 16th Pierre-Joseph-Hyacinthe, chevalier de Monts, writes from Vesoul in Franche-Comté. He encloses his secret method of making invisible ink; try it. He presents it free of charge as his contribution to the Americans, among whom his name is not unknown and to whom he is drawn because an ancestor, Pierre de Monts, played a part in the settlement of Canada. On the 21st François Lieliendahl, in Angoulême, sends a memorandum for Congress and asks Franklin’s support. The memorandum identifies the writer as a German who has become, in fifteen years in France, expert in wine-growing; he wants to establish vineyards near Charleston, and to introduce them wherever else the climate is as favorable as the French. He will bring the plants and experienced workmen, but will need an advance to cover the decade before the vines mature. He asks for five or six hundred acres, free of taxes for thirty years, and for $10,000 for twenty years free of interest, $2,000 in advance at five l.t. to the dollar and the remainder when five acres of vines are bearing.
On April 28 John Montell, a Swiss who writes from London in limping English, announces that he has discovered a method of refining salt that is far superior to anything in use. Before developing his refinery in England he offered it to France, but got nowhere because the experimental testing was faulty. He also can produce saltpetre in great quantities. Has Franklin any trusted agent whom he can send to learn these methods at the cost of a mere 2,000 louis, to be paid once the training is complete? On May 11 Dalmas, baron Désportes, a lawyer for the administration of Sisteron on the Durance, offers to be useful in any way he can; the local judicial officials will vouch for him.
 
Monsieur
Caen ce 8 mars 1778
Permettez moi je vous prie de vous adresser un paquet de mes imprimés. Ils peuvent être utiles presentement à vos jeunes compatriotes et je souhaiterois estre à portée de leur prouver mon attachement et mon estime. La retraite de messieurs les Anglais leve toutes les difficultées que la haine nationnale pouvoit opposer. M. Hermanson qui me fut adressé l’année derniere par M. Makenning resta à Paris. Je souhaiterois qu’il se déterminât s’il y est encore à venir chez moi. Je serois flatté de trouver une occasion de montrer le cas que je fais du protecteur et du protégé. M. Moisant professeur de rethorique dans l’université et qui depuis douze ans enseigne avec succez le françois aux Anglais aura l’honneur de vous remettre lui même cette lettre et les imprimés, et j’espere qu’il levra facilement les obstacles qui pouroient s’opposer à mes vües en vous donnant les eclercissements que vous pouriez desirer. J’ai l’honneur d’estre avec respect Monsieur votre très hûmble et tres obéissant serviteur
LE Cher. De LA Pleigniere
 
Notation: De La Pleigniere Caen 8 mars 1778.
